Citation Nr: 0001865	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to April 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the veteran's claim of entitlement to service 
connection for chronic schizophrenia.

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for 
treatment of an active psychosis under 38 U.S.C.A. § 1702 
(West 1991).  During the pendency of this appeal, however, 
the RO granted the veteran's claim as to this issue, in an 
April 1993 rating decision.  As such, this issue is no longer 
in appellate status, and the Board will not address it.


REMAND

Review of the record shows that in May 1999, in response to 
the RO's February 1999 Supplemental Statement of the Case, 
the veteran submitted correspondence to the RO, in which he 
stated that he would like to have a hearing before RO 
personnel, so that he could testify in his own behalf.  The 
veteran indicated that he would be released from prison on 
June 22, 1999.  The veteran signed the correspondence and 
included his current mailing address just below his 
signature.

On July 12, 1999, the RO mailed a hearing notice to the 
veteran.  It was returned due to an insufficient address.  A 
comparison of the address provided by the veteran with the 
one used by the RO reveals that the RO did not include the 
veteran's post office box number.  The RO did not correct 
this mistake and attempt to re-mail the hearing notification.  
Subsequently, it was noted in the veteran's claims file that 
he had failed to report for his scheduled hearing, on 
September 27, 1999.

In light of this procedural error, the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder will not be decided pending a REMAND for the 
following actions:

1.  The RO should first contact the local 
chapter of the veteran's service 
organization, Disabled American Veterans 
(DAV), and request current contact 
information as to the veteran.  If the RO 
is provided with current contact 
information different from the veteran's 
prison address, it should contact the 
veteran and ask him if he still desires 
to have a hearing before RO personnel.  
If the veteran answers in the 
affirmative, such a hearing should be 
scheduled.  The RO should document its 
efforts to comply with this directive and 
the DAV's response, or lack thereof.

2.  If the RO receives no response from 
DAV or if DAV indicates that the 
veteran's prison address is the last 
known address of record, the RO should 
then send a letter to the veteran at that 
address and ask if he still desires to 
have a hearing before RO personnel.  If 
the veteran responds in the affirmative, 
such a hearing should be scheduled.  The 
RO should document its efforts to comply 
with this directive and the veteran's 
response, or lack thereof.

If the RO uses the veteran's last known 
prison address to contact him regarding 
an RO hearing, the RO should include the 
veteran's post office box number (24406), 
as well as the other address information 
provided by the veteran in his May 25, 
1999, correspondence to the RO.

3.  Pursuant to accomplishment of the 
above, if the veteran's claim remains in 
a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
action taken on the veteran's claim and 
the reasons and bases for such action.  
The applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




